Citation Nr: 1708512	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder, to include hearing loss and tinnitus, to include a secondary to diabetes mellitus and/or kidney disease.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a sleep disorder, to include insomnia, and to include as secondary to service-connected intervertebral disc syndrome (IVDS) with degenerative arthritis of the lumbosacral spine, and right thumb sprain and osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to November 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In April 2012 and March 2016, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

In September 2016, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Board previously referred claims for service connection for a bilateral shoulder disorder, service connection for a kidney disorder, and a claim to reopen a claim of entitlement to service connection for a neck disorder.  See March 2016 Board Decision.  The Veteran has also raised claims to reopen issues of service connection for diabetes mellitus and an increased rating for IVDS.  See September 2016 Veteran Statement.  The file contains a September 2016 VA memorandum noting the referral of some of these claims, but no further action has been taken by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for a bilateral ear disorder, to include hearing loss and tinnitus.  The record includes opinion that the Veteran's current diagnosis of tinnitus and bilateral sensorineural hearing loss which first manifested after service and were not incurred coincident with active duty service, and that he does not have a diagnosis of any chronic ear disorder which first manifested in service or is causally related to service.

Notably, March 2009 private medical records reflect that the Veteran sought treatment for ear pain.  Upon examination, both ears were within normal limits.  The Veteran was, however, diagnosed with tinnitus.  It was indicated that tinnitus could be caused by exposure to loud noises, earwax plugs, infections, some medications, alcohol excess, or irritation or damage to the inner ear.

In an April 2009 statement, the Veteran indicated that his belief that his ear symptoms "ALL RELATE TO (DIABETES)."  As noted in the INTRODUCTION, the Veteran has a service connection claim for diabetes mellitus pending AOJ development and adjudication.  This theory of service connection - secondary to diabetes mellitus - must be considered on appeal.  See Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd sub nom, Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  As the service connection theory is intertwined with the raised issue of service connection for diabetes, the Board must defer appellate adjudication of the service connection claim at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

The Veteran seeks entitlement to service connection for a left foot disorder and for a sleep disorder.  In this case, a remand is necessary to ensure compliance with the Board's March 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In the March 2016 remand, the Board noted that the Veteran underwent an October 2014 VA examination regarding his left foot condition.  At that time, the examiner determined that the Veteran did not have a current diagnosis of a left foot disorder.  The examiner failed to address x-ray findings of left foot degenerative changes.  See December 2009 Private Medical Records.  The examiner also failed to address Veteran statements that he injured his left foot during active service when another soldier dropped a metal plate on it.  See, e.g., June 2011 Veteran Statement.   On remand, the Board instructed the AOJ to obtain an addendum opinion from the October 2014 VA examiner with the following instruction:

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the left foot degenerative changes noted on x-ray had their onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's assertion that he injured his left foot while stationed in Germany, when another soldier dropped a large metal plate on it as they were loading tanks onto a train.

A June 2016 addendum opinion indicates that the October 2014 VA examiner was no longer employed at the VA facility, and the June 2016 VA examiner simply copied the October 2014 opinion.  As a result, the June 2016 addendum opinion is also inadequate.  On remand, an additional VA addendum opinion must be obtained.

Also in the March 2016 remand, the Board noted an April 2012 VA examination for a sleep disorder where the Veteran did not have sleep apnea, but did have a history of insomnia.  The October 2014 examiner proceeded to provide a negative nexus opinion, both to service and to any service-connected disability.  The examiner reasoned that insomnia is usually related to mental health concerns, and mental health evaluations were not in her field of expertise.  The Board determined that another examination must be conducted by someone with the requisite field of expertise.  

In August 2016, the Veteran underwent an additional examination for sleep disorders.  The examination was conducted by a physician's assistant, and there is no indication whether the examiner had expertise in mental health evaluations.  On remand, an examination conducted by an examiner with requisite expertise in mental health evaluations must be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since March 2016.

2.  Assist the Veteran in associating any private treatment records with the claims folder, to include complete treatment records from the March 2009 emergency room treatment at Sentara Careplex Emergency Department.

3.  Develop and adjudicate the issues of service connection for a bilateral shoulder disorder, service connection for a kidney disorder and diabetes mellitus which are intertwined with the issue of entitlement to service connection for bilateral ear disorder, to include hearing loss and tinnitus, to include a secondary to diabetes mellitus and/or kidney disease.

4.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed left foot disorder had its onset during active duty, or is otherwise etiologically related to his active duty service?  In providing this opinion, the examiner should specifically address the following:
* December 2009 private medical records containing a left foot x-ray reflecting degenerative changes and plantar heel spurring; and
* the Veteran's statements that he injured his left foot while stationed in Germany when another soldier dropped a metal plate on it.  See, e.g., June 2011 Veteran Statement.   

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

5.  Thereafter, schedule the Veteran for an appropriate VA examination with an examiner with expertise in mental health evaluations (see October 2014 VA Examination) regarding the claim for service connection for a sleep disorder, to include insomnia.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated test and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.

      (a) The examiner should provide an opinion as to whether is at least as likely as not (i.e., probability of 50 percent or greater) that any sleep disorder present during the period of this claim, to include insomnia diagnosed in April 2006 VA treatment records, had its onset during active duty service or is related to any in-service disease, event, or injury.

      (b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities caused any sleep disorder/insomnia present during the period of this claim?

      (c) If the answers to (a) and (b) are no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) any sleep disorder/insomnia present during the period of this claim?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  After completing the actions detailed above, readjudicate the claims including whether the Veteran's bilateral ear disorder, including hearing loss and tinnitus, is secondary to diabetes mellitus and/or kidney disease.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

